UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6603


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEVIN LAMONT WALKER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:05-cr-00005-RBS-JEB-1)


Submitted:   June 16, 2011                     Decided:    June 21, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se. Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin Lamont Walker appeals the district court’s order

denying his Fed. R. Crim. P. 36 motion to correct a clerical

error in the district court’s docket sheet.             We have reviewed

the record and find no reversible error.           Accordingly, we affirm

the   district   court’s   order.       Walker’s    motion   to   expedite

decision is denied as moot.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                    2